                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


DIANNE SCOTT,                                        )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-150-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 18], ADOPTS the conclusions in the M&R [D.E. 17], DENIES
plaintiff's motion for judgment on the pleadings [D.E. 12], GRANTS defendant's motion for
judgment on the pleadings [D.E. 14], AFFIRMS defendant's
final decision, and DISMISSES this action.



This Judgment Filed and Entered on March 16, 2020, and Copies To:
Jonathan Blair Biser                                 (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 16, 2020                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
